Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 4, 6, 9, 12-13, 21, 24, cancellation of claim 7 and submission of new claim 25 in “Claims - 10/21/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 10/21/2021” is acknowledged. 
 	This office action considers Claims 1-6, 8-16, 21-25 pending for prosecution.
Response to Arguments
Applicant's arguments “Remarks - 10/21/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 4, 6, 9, 12-13, 21, 24 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1, 3, 5-6, 8, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 20180350969 A1 – hereinafter Ching).

Regarding Claim 1, Ching teaches a semiconductor structure (see the entire document; annotated Fig. 2G; specifically, [0022]-[0032], and as cited below), comprising:

    PNG
    media_image1.png
    444
    592
    media_image1.png
    Greyscale

Ching – annotated Fig. 2G
a semiconductor substrate (202; annotated Fig. 2G; [0032]); 
a first fin structure (1st Fin Structure) comprising: 
a first epitaxial layer (204B’ – see [0022] for it being epitaxial) disposed on the semiconductor substrate (202); and 
208 – see [0024] for it being epitaxial), thinner than the first epitaxial layer (208 is thinner than 204B’ as shown in Fig. 2G), disposed on a top surface of the first epitaxial layer (208 is on top surface of 204B’); 
a second fin structure (2nd Fin Structure) comprising: 
a third epitaxial layer (204A’ – [formed in the N-type region]), different from the first epitaxial layer (204B’ is formed in the P-type region; [0022] teaches 204A can be silicon germanium [formed in N-type region] and 204B may be silicon [formed in P-type region] – therefore, they are different), disposed on the semiconductor substrate (202); and 
the second epitaxial layer (208), thinner than the third epitaxial layer (208 is thinner than 204A’), disposed on a top surface of the third epitaxial layer (208 is on 204A’); and 
an isolation region (216 – [0028]) between the first (1st Fin Structure) and second fin (2nd Fin Structure) structures.
Regarding Claim 3, Ching teaches the semiconductor structure of claim 1, wherein the first epitaxial layer comprises silicon ([0022] states 204B can be silicon) and the third epitaxial layer comprises silicon germanium ([0022] states 204A can be silicon germanium).  
Regarding Claim 5, Ching teaches the semiconductor structure of claim 1, wherein the isolation region comprises: a liner layer (214 - [0026]) disposed on bottom sidewall surfaces of the first and second fin structures ([0026] – “a liner layer 214 is formed surrounding a lower portion of the side surfaces of each of the fin structures 204A′ and 204B′”); and a dielectric material (224 – [0028] – “the overall oxide layer 214) and between the first and second fin structures (between 1st Fin Structure and 2nd Fin Structure – see annotated Fig. 2G).  
Regarding Claim 6, Ching teaches the semiconductor structure of claim 1, wherein the first fin structure (1st Fin Structure) further comprises a p-doped region (P-well) disposed below the first epitaxial layer (204B’), and wherein the second fin structure (2nd Fin Structure) further comprises an n-doped region (N-well) disposed below the third epitaxial layer (204A’).  
Regarding Claim 8, Ching teaches the semiconductor structure of claim 1, wherein the first and second fin structures have substantially equal height and width (1st Fin Structure and 2nd Fin Structure having substantially equal height as shown in annotated Fig. 2G).  
Regarding Claim 25, Ching teaches the semiconductor structure of claim 1, further comprising: a first gate dielectric layer (right 224 – see [0030] for it being formed of oxide) enclosing the first and second epitaxial layers (right 218 – that is right 224 encloses 204B’ and right 208); and a second gate dielectric layer (left 224 – see [0030] for it being formed of oxide) enclosing the second and third epitaxial layers (left 218 – that is left 224 encloses 204A’ and left 208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Liao et al, of record (US 20150041855 A1 – hereafter Liao).
Regarding Claim 2, Ching teaches claim 1 from which claim 2 depends. Ching also teaches that the second epitaxial layer (208) formed of essential silicon ([0024]) and thickness of 208 can be from 3 angstroms to 40 angstroms (see [0024] and [0029]).
But, Ching as applied above does not expressly disclose the silicon capping layer to be a crystalline silicon.
However, it is well-known in the art to use a crystalline silicon layer as a capping layer as is also taught by Liao (Liao [0028] with respect to Fig. 7 teaches forming an epitaxial silicon cap 68 on an epitaxial structure 66. [0027] teaches the epitaxial structure 66 include silicon or silicon germanium. Therefore, the epitaxial silicon cap 68 can be formed on a silicon epitaxial layer and the epitaxial silicon cap 68 can be formed on a silicon germanium epitaxial layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming an epitaxial silicon cap 68 on an epitaxial structure 66 that maybe silicon or silicon germanium as taught by Liao into the combination of Ching.
The ordinary artisan would have been motivated to integrate teachings of Liao into Ghani structure in the manner set forth above for, at least, this integration provide a forming an epitaxial silicon cap on an epitaxial structure that maybe silicon or silicon germanium to protect the underlying layer from damage to complete the formation of a finfet transistor to protect underlying layers as is well-known in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Yeo et al., of record (US 9614086 B1 – hereinafter Yeo).
Regarding Claim 4, Ching teaches claim 1 from which claim 2 depends.
But, Cheng does not expressly disclose wherein the second epitaxial layer has a top surface parallel to a (100) silicon crystal plane and a sidewall surface parallel to a (110) silicon crystal plane.
However, it is well-known in the art to grow a surface of a layer parallel to an (100) crystal plane and a side surface layer parallel to an (110) plane as also taught by Yeo (“In the present embodiment, the top surface of the films 106 and the top surface of the fins 104 are in the ( 100) crystal orientation (the "x-y" plane as illustrated), and the sidewall surfaces of the films 106 and the fins 104 are in the ( 110) crystal orientation.” – Yeo C3 L20-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known crystal orientation Yeo into the combination of Ching to form a well-known FINFET device.
The ordinary artisan would have been motivated to integrate Yeo into Ching in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a FINFET device with a well-known crystalline orientation.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Ghani et al., of record (US 20160056156 A1 – hereafter Ghani).
	Regarding Claim 9, Ching teaches a semiconductor structure (see the entire document; annotated Fig. 2G; specifically, [0022]-[0032], and as cited below), comprising:
a substrate (202; annotated Fig. 2G; [0032]); 
a first transistor structure (202B) comprising: 
a first fin structure (1st Fin Structure) formed on the substrate (202), 
wherein the first crystalline fin structure (1st Fin Structure) comprises: 
a p-doped region (Region containing 1st Fin Structure above P-well) of the substrate (202); 
an epitaxial silicon layer (204B’ – see [0022] for it being epitaxial, [0022] states 204B can be formed of silicon) on the p-doped region (Region containing 1st Fin Structure); and 
a first epitaxial silicon capping layer (right 218 – see [0027] for it being silicon) on the epitaxial silicon layer (204B’), wherein the first transistor structure (202B) comprises: 
a first gate dielectric layer (right 224 – see [0030] for it being formed of oxide) enclosing the epitaxial silicon layer (204B’) and the first epitaxial silicon capping layer (right 218 – that is right 224 encloses 204B’ and right 218); 
a second transistor structure (202A) comprising:
2nd Fin Structure) formed on the substrate (202), wherein the second crystalline fin (2nd Fin Structure) structure comprises: 
an n-doped region (Region containing 2nd Fin Structure above N-well) of the substrate (202); 
an epitaxial silicon germanium layer (204A’ - [0022] states 204A can be formed of silicon germanium) on the n-doped region (Region containing 2nd Fin Structure); and 
a second epitaxial silicon capping layer (left 218 - see [0027] for it being silicon) on the epitaxial silicon germanium layer (left 218 is on 204A’), 
wherein the second transistor structure (202A) comprises:
a second gate dielectric layer (left 224 – see [0030] for it being formed of oxide)  enclosing the epitaxial silicon germanium layer (204A’) and the second epitaxial silicon capping layer (left 218 - that is left 224 encloses 204A’ and left 218); and 
an isolation stack (216) formed between the first (1st Fin Structure) and second crystalline fin (2nd Fin Structure) structures. 
But, Ching as applied above does not expressly disclose forming crystalline fin structures on a crystalline substrate.
However, in a related art, Ghani teaches forming crystalline fin structures on a crystalline substrate (Ghani “substrate 302 is a bulk substrate composed of a crystalline silicon” – [0070]; Fig. 3B; “forming the plurality of semiconductor fins above the semiconductor substrate involves forming a plurality of single crystalline silicon fins continuous with a bulk single crystalline substrate” – [0096]).
forming crystalline fin structures on a crystalline substrate as taught by Ghani into Ching structure.
The ordinary artisan would have been motivated to integrate teachings of Ghani into Ching structure in the manner set forth above for, at least, this integration provide a well-known method of forming crystalline fin structures on a crystalline substrate using widely available crystalline silicon. Integration of Ghani into Ching will save cost due to crystalline silicon being widely available and widely used.
Regarding Claim 10, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein the first epitaxial silicon capping layer (Ching right 218) covers a top surface of the epitaxial silicon layer (Ching right 218 covers top of 204B’ – see the annotated Fig. 2G).  
Regarding Claim 11, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein the second epitaxial silicon capping layer (Ching left 218) covers a top surface of the epitaxial silicon germanium layer (Ching left 218 covers top of 204A’ – see the annotated Fig. 2G).  
Regarding Claim 12, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein sidewall surfaces of the first epitaxial silicon capping layer are substantially aligned to sidewall surfaces of the epitaxial silicon layer and the p-doped region (Ching sidewall surfaces of right 218 are substantially aligned to sidewall surfaces of 204B’ – see annotated Fig. 2G), and wherein the sidewall surfaces of the first epitaxial silicon capping layer (Ching sidewall surfaces of right 218), the epitaxial silicon layer (Ching sidewall surfaces of 204B’), and the p-doped region Ching P-well) are substantially perpendicular to the crystalline substrate (sidewall of right 218, 204B’ and P-well are substantially perpendicular to substrate 202 – see annotated Fig. 2G).  
Regarding Claim 13, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein sidewall surfaces of the second epitaxial silicon capping layer  are substantially aligned to sidewall surfaces of the epitaxial silicon germanium layer and the n-doped region (Ching sidewall surfaces of left 218 are substantially aligned to sidewall surfaces of 204A’ – see annotated Fig. 2G), and wherein the sidewall surfaces of the second epitaxial silicon capping layer (Ching sidewall surfaces of left 218), the epitaxial silicon germanium layer (Ching sidewall surfaces of 204A’), and the n-doped region (Ching N-well) are substantially perpendicular to the crystalline substrate (sidewall of left 218, 204A’ and N-well are substantially perpendicular to substrate 202 – see annotated Fig. 2G).  
Regarding Claim 14, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein the first epitaxial silicon capping layer (Ching right 218) is thinner than the epitaxial silicon layer (right 218 is thinner than 204B’ – see annotated Fig. 2G).   
Regarding Claim 15, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein the second epitaxial silicon capping layer (Ching left 218) is thinner than the epitaxial silicon germanium layer (left 218 is thinner than 204A’ – see annotated Fig. 2G).  
Regarding Claim 16, the combination of Ching and Ghani teaches the semiconductor structure of claim 9, wherein the first (right 218) and second (left 218) 218 and left 218 have substantially equal thickness and crystal orientation [since they are essentially the same layer, hence same crystal orientation] – see annotated Fig. 2G).   

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Liao).
Regarding Claim 21, Ching teaches a semiconductor structure (see the entire document; annotated Fig. 2G; specifically, [0022]-[0032], and as cited below), comprising:
a substrate (202; annotated Fig. 2G; [0032]); 
a first fin structure (1st Fin Structure) disposed on the substrate (202) and comprising: 
a first region comprising a first type of dopant (vertical region containing 1st Fin Structure above P-well – hereinafter Region1 – see also [0022]); 
a silicon layer (204B’ – see [0022] for it being epitaxial, [0022] states 204B can be formed of silicon) on the first region (Region1); and Atty. Dkt. No. 4630.2770000-5 -Hung-Ju Chou Reply to Office Action of July 20, 2021Application No. 16/787,906
a first capping layer (right 218 – see [0027] for it being silicon) on the silicon layer (204B’); 
a first gate dielectric layer (right 224 – see [0030] for it being formed of oxide)  enclosing the silicon layer and the first crystalline capping layer (right 218 – that is right 224 encloses 204B’ and right 218); 
2nd Fin Structure) disposed on the substrate (202) and comprising: 
a second region comprising a second type of dopant opposite to the first type of dopant (vertical region containing 2st Fin Structure above N-well – hereinafter Region2 – see also [0022] – Region2 is n-type and Region1 is p-type); 
a silicon germanium layer (204A’ - [0022] states 204A can be formed of silicon germanium) on the second region (N-well); and 
a second capping layer (left 218) on the silicon germanium layer (204A’);
a second gate dielectric layer (left 224 – see [0030] for it being formed of oxide)  enclosing the silicon germanium layer (204A’) and the second capping layer (left 218 - that is left 224 encloses 204A’ and left 218); and 
an isolation structure (216) between the first (1st Fin Structure) and second fin (2nd Fin Structure) structures.
But, Ching as applied above does not expressly disclose a first crystalline capping layer on the silicon layer and a second crystalline capping layer on the silicon germanium layer.
However, it is well-known in the art to form an epitaxial silicon capping layer on an epitaxial silicon layer or on epitaxial silicon germanium layer as is also taught by Liao (Liao [0028] with respect to Fig. 7 teaches forming an epitaxial silicon cap 68 on an epitaxial structure 66. [0027] teaches the epitaxial structure 66 include silicon or silicon germanium. Therefore, the epitaxial silicon cap 68 can be formed on a silicon epitaxial layer and the epitaxial silicon cap 68 can be formed on a silicon germanium epitaxial layer).
forming an epitaxial silicon cap 68 on an epitaxial structure 66 that maybe silicon or silicon germanium as taught by Liao into Ching.
The ordinary artisan would have been motivated to integrate teachings of Liao into Ching structure in the manner set forth above for, at least, this integration provide a well-known method of forming an epitaxial silicon cap on an epitaxial structure that maybe silicon or silicon germanium to complete the formation of a finfet transistor as is well-known in the art.
Regarding Claim 22, the combination of Ching and Liao teaches the structure of claim 21, wherein the first type of dopant comprises a p-type dopant (Ching [0022] – “P-type well P-well”) and the second type of dopant comprises an n-type dopant ([0022] – “N-type well N-well”).  
Regarding Claim 23, the combination of Ching and Liao teaches the structure of claim 21, wherein the first and second crystalline capping layers are silicon capping layers (Ching 218 – see [0027] for it being silicon) that cover top surfaces of the silicon and silicon germanium layers (Ching 218 covers top surfaces of 204B’ and 204A’ – see annotated Fig. 2G), respectively.  
Regarding Claim 24, the combination of Ching and Liao teaches the structure of claim 21, wherein: sidewall surfaces of the first crystalline capping layer are substantially aligned to sidewall surfaces of the silicon layer and the first region (Ching sidewall surfaces of right 218 are substantially aligned to sidewall surfaces of 204B’ – see annotated Fig. 2G); and sidewall surfaces of the second crystalline capping layer Ching sidewall surfaces of left 218 are substantially aligned to sidewall surfaces of 204A’ – see annotated Fig. 2G), wherein the sidewall surfaces of the first and second crystalline capping layers (Ching sidewall surfaces of right and left 218, the silicon layer (204B’), the silicon germanium layer (204A’), and the first and second regions (Region1 and Region2) are substantially perpendicular to the substrate (sidewalls of 218, 204B’, 204A’, Region1 and Region2 are substantially perpendicular to the substrate 202).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898


/FARUN LU/Primary Examiner, Art Unit 2898